         Case 6:20-cv-00593-ADA-JCM Document 1 Filed 06/29/20 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

 Ashley Mascote;
        Plaintiff,                                               Civil Action No: 6:20-cv-593

 v.                                                                   COMPLAINT

 Financial Corporation of America; and                        DEMAND FOR JURY TRIAL
 Travelers Casualty and Surety Company of
 America.
         Defendants.

         NOW COMES ASHLEY MASCOTE (“Plaintiff”), by and through her attorneys, the

SHAWN JAFFER LAW FIRM, PLLC, brings this action against Defendants FINACIAL

CORPORATION OF AMERICA (“FCA”) and TRAVELERS CAUALTY AND SURETY

COMPANY OF AMERICA (TRAVELERS), which are based upon Plaintiff's personal

knowledge for violations of 15 U.S.C. § 1692 et seq., of the Fair Debt Collection Practices Act

(“FDCPA”).

                                  JURISDICTION AND VENUE

1. Plaintiff brings this action under §1692 et seq. of Title 15 of the United States Code, commonly

      referred to as the Fair Debt Collections Practices Act ("FDCPA") for actual and statutory

      damages, costs, and reasonable attorney’s fees against the Defendants.

2. This Court has jurisdiction over this action and all counts under 28 U.S.C. §§ 1331, 1337 and

      15 U.S.C. § 1692k.

3. Venue in this District is proper under 28 U.S.C. §§ 1391(b)(2) because a substantial part of the

      events or omissions giving rise to this claim occurred here.

                                    NATURE OF THE ACTION

4. Plaintiff brings this class action under §1692 et seq. of Title 15 of the United States Code,

                                              Page 1 of 5
       Case 6:20-cv-00593-ADA-JCM Document 1 Filed 06/29/20 Page 2 of 5




   commonly referred to as the Fair Debt Collections Practices Act ("FDCPA”) against

   Defendants.

5. Plaintiff is seeking statutory and actual damages, declaratory relief, costs and attorney’s fees

   against Defendant FCA.

                                           PARTIES

6. Plaintiff is a natural person residing who resides at 1016 N Drive, Coppers Cove, TX 76522.

7. Plaintiff is a “Consumer” meaning Plaintiff is a natural person who is obligated or allegedly

   obligated to pay any debt.

8. The “Consumer Debt” is an obligation or alleged obligation of the Plaintiff to pay money

   arising out of a transaction in which the money, property, or services which are the subject of

   the transaction are primarily for personal, family, or household purposes.

9. The Consumer Debt arose from an alleged obligation of the Plaintiff to pay for medical bills

   in a debt purchased or otherwise acquired by Defendant FCA.

Defendant Financial Corporation of America

10. Defendant FCA is a debt collector that regularly collects or attempts to collect debts due to

   third-parties, directly or indirectly from consumers in the State of Texas and can be served

   with process at their registered agent Corporation Service Company, whose address is 211 E.

   7th St, Suite 620 Austin, TX 78701.

11. Defendant FCA is a debt collector within the meaning of the 15 USC §1692(a)(6).

Travelers Casualty and Surety Company of America

12. Defendant Travelers is an indemnity for Defendant FCA.




                                           Page 2 of 5
       Case 6:20-cv-00593-ADA-JCM Document 1 Filed 06/29/20 Page 3 of 5




13. Defendant Travelers is a Connecticut insurance company that conducts business in Texas and

   can be served on its registered agent Corporation Service Company, whose address is 211 E.

   7th ST, Suite 620 Austin, TX 78701.

                                 FACTUAL ALLEGATIONS

14. Plaintiff re-alleges and incorporates by reference paragraphs in this complaint as though fully

   set forth herein.

15. On or about June 26, 2020, Defendant FCA contacted Plaintiff about a medical debt on which

   they were attempting to collect. Plaintiff spoke with the caller, who did not identify which

   medical debt they were calling about but demanded personal identifying information from

   Plaintiff. Plaintiff disconnected after not being able to ascertain the validity of the caller or

   debt.

16. Defendant FCA immediately began a string of harassing calls to Plaintiff from the same

   number, calling her 12 times in a five-minute period including at least 7 times in one minute

   (Exhibit A).

17. Plaintiff has suffered mental anguish and frustration due to Defendant’s harassing behavior.

                            FIRST CAUSE OF ACTION
       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
    §1692 et seq. AS TO DEFENDANT FINANCIAL CORPORATION OF AMERICA

18. Plaintiff re-alleges and incorporates by reference paragraphs in this complaint as though fully

   set forth herein.

19. FCA’s debt collection efforts against Plaintiff violated various provisions of the FDCPA.

20. Section §1692d provides a non-exhaustive list of harassing and abusive conduct prohibited by

   the statute including:




                                           Page 3 of 5
       Case 6:20-cv-00593-ADA-JCM Document 1 Filed 06/29/20 Page 4 of 5




   (a) Causing a telephone to ring or engaging any person in telephone conversation repeatedly

   or continuously with intent to annoy, abuse, or harass any person at the called number.

           15 U.S.C. §1692d(5)

21. For the aforementioned-reasons, Defendant FCA has violated §1692d(5).

22. For these reasons, FCA is liable to the Plaintiff for actual and statutory damages, costs, and

   reasonable attorney’s fees.

                                 DEMAND FOR TRIAL BY JURY

23. Plaintiff requests a trial by jury on all issues and counts so triable, pursuant to Rule 38 of the

   Federal Rules of Civil Procedure.

                                     PRAYER FOR RELIEF

     WHEREFORE, Plaintiff, demands judgment from Defendants as follows:

     1. Awarding Plaintiff statutory damages up to $1,000 from Defendant FCA for violations

         of the FDCPA;

     2. Awarding Plaintiff actual damages to be determined by the jury from Defendant FCA

         for violations of the FDCPA;

     3. Awarding Plaintiff costs of this action, including reasonable attorneys’ fees and

         expenses from Defendant FCA for violations of the FDCPA;

     4. Order FCA to remove the account from credit reporting with all consumer credit

         reporting agencies; and

     5. Awarding Plaintiff such other and further relief as this Court may deem just and proper.




                                             Page 4 of 5
      Case 6:20-cv-00593-ADA-JCM Document 1 Filed 06/29/20 Page 5 of 5




DATED: June 29, 2020                      Respectfully Submitted,
                                          SHAWN JAFFER LAW FIRM PLLC
                                          /s/ Shawn Jaffer               .
                                          Shawn Jaffer
                                          Texas Bar No. 24107817
                                          Email: shawn@jaffer.law
                                          Email: ray@jaffer.law
                                          13601 Preston Rd E770
                                          Dallas, Texas 75240
                                          T:      (214) 494-1668
                                          F:      (469) 669-0786
                                          Attorneys for Plaintiff




                                 Page 5 of 5
